DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and/or amendments in the Amendment filed August 29, 2022 (herein “Amendment”), with respect to the objections to the Abstract, and to claims 10, 19 and 20 have been fully considered and are persuasive.  The objections to the Abstract, and claims 10, 19 and 20 have been withdrawn. 
Applicant’s arguments on pages 10-13 of the Amendment that the claimed “a channel measurement unit configured to perform measurements,” and “an optimization unit to perform optimization” do not invoke interpretation under 35 U.S.C. 112(f) have been fully considered, but are not persuasive. Basically, Applicant appears to conflate the application of interpretation under 35 U.S.C. 112(f) as setting forth a case of indefiniteness for the claim limitations. However, no 112(b) indefiniteness rejection was set forth against the claims; rather, all that the Non-Final Action dated May 29, 2020 sets forth is that an interpretation under 35 U.S.C. 112(f) was being applied. The Examiner agrees that there is support in the Specification for the claimed limitations at issue, and moreover, that this support provides the requisite detail to allow a person skilled in the art to understand the claim as a whole – hence, no indefiniteness rejection. Nevertheless, the claims do indeed invoke interpretation under 112(f), as Applicant appears to acknowledge through the citations to passages of the Specification given in their arguments. Finally, it is noted that “channel measurement” and “optimization” do not denote a specific structure or a precise physical structure on their own, and thus, are not like the “filters” “breaks” etc. examples given via various case law cited by Applicant (but more importantly, as given by the MPEP §2181(I)(A)). Thus, Applicant’s arguments are unpersuasive, and the claimed “a channel measurement unit configured to perform measurements,” and “an optimization unit to perform optimization” remain being interpreted as invoking interpretation under 35 U.S.C. 112(f).
Applicant’s arguments on page 13 of the Amendment regarding the rejection of claims 1-5, and 7-10 under double patenting are not persuasive as they request withdrawal of the rejection via filing of a terminal disclaimer. No terminal disclaimer has been filed, and therefore, the double patenting rejection is maintained.
Finally, Applicant’s arguments on pages 14-18 of the Amendment regarding the rejection of claims 1, 11 and 19, and various dependent claims therefrom under 35 U.S.C. 103, have been fully considered but are not persuasive.
Applicant argues that Stirling does not teach the claimed “receiving input signal streams at the input ports and outputting the one or more signals as shaped beams based on a set of composited transfer functions to the transmitting elements,” or “the composited transfer functions being point-to-multipoint transfer functions,” in that Stirling does not disclose “any ‘composited transfer function’ that is equivalent to the one disclosed in the present application. In such arguments, Applicant fails to consider the standard for interpreting claim limitations, which is the broadest reasonable interpretation consistent with the Specification, where words of the claim are given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2111-2111.01(I). Applicant argues that “a composited transfer function” is defined and disclosed in the Specification, and such a narrowed interpretation of this limitation must be applied according to the definition in the Specification. To be sure, Applicant may be their own lexicographer, however for a specific definition to control interpretation as it is used in the claim, an explicit definition must be provided. MPEP 2111.01(IV). The examiner does not find that the Specification has made an explicit definition of “composited transfer function” sufficiently clear to be interpreted as narrow as requiring all of the subject matter disclosed in figs. 6-8, and paras. 73-78, as Applicant contends. Rather, to the extent the Specification provides any definition of “composited transfer function,” it would be found in broad terms such as in paras. 12 and 21, including that composited transfer functions are “featuring” point-to-multipoint performance, and are “generated by” linear combinations of multiple Channel-Status-Information (CSI) components. Moreover, the claims do not simply recite “composited transfer functions,” but include limitations that define the appropriate scope to be given to the claimed “composited transfer functions,” as being computed linear combinations of point-to-point transfer functions, where the point-to-point transfer functions are claim limited as “functions characterizing at least one propagation path from one of the transmitting elements to one of the receiving elements.
 Accordingly, the cited portions of Stirling (considering first paras. 66-68) are directed towards the spatial diversity function applied including a specific radiation pattern that maximizes the SINR of the RF signals (corresponding to featuring performance) using a channel transfer matrix in an M*N antenna configuration, that includes transfer characteristics (functions) between a particular transmit antenna n to each receive antenna M (thus including point to multipoint). Then, para. 62 of Stirling discloses how the channel transfer functions (h11, h12, h21, h22 etc.- the point to point transfer functions) are combined in a linear combination as seen from equation 3d. Therefore, Stirling does teach the claimed “composited transfer functions” given the proper broadest reasonable interpretation for the claimed term, and in view of the other limitations provided in the claim for “composited transfer functions.”
Further, given that Stirling teaches selecting antenna beams for transmission of RF signals based on estimated values of the channel impulse responses that are used to define the channel transfer matrix, Sterling meets the claimed “beam-forming network ... outputting the one or more signals as shaped beams based on a set of composited transfer functions ...”
On pages 16-18 of the Amendment, Applicant argues that none of Banerjee or Coon teach the claimed composited transfer functions. However, Banerjee and Coon were not relied upon to teach the claimed composited transfer functions.
Therefore, in view of the above, while Applicants arguments and amendments regarding the outstanding 103 rejections have been fully considered, they are not persuasive and the rejections are herein maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a channel measurement unit configured to perform measurements” in claim 1 and “an optimization unit to perform optimization,” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,090,891 B2 (herein “’891”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘891 anticipate the claims of the present Application as the claims of ‘891 are a species to which the claims of the present Application are generic, that is, the entire scope of the claims of ‘891 fall within the scope of the claims of the present Application. 
Regarding claim 1 of the present Application, the correspondence between claim 1 and claim 1 of ‘891 is as follows:
Claim 1 of the present Application
Claim 1 of ‘891
A communications system comprising:
A communications system comprising:
at least one receiver having a plurality of receiving elements;
at least one receiver having a 
plurality of receiving elements;
a transmitter comprising:
a transmitter comprising:
a plurality of transmitting elements configured to transmit one or more signals to the receiving elements of the at least one receiver via a plurality of wireless propagation channels;
a plurality of transmitting elements configured to transmit one or more signals to the receiving elements of the at least one receiver via multiple wireless propagation channels;
a beam-forming network having input ports and output ports, receiving input signal streams at the input ports and outputting the one or more signals as shaped beams based on a set of composited transfer functions to the transmitting elements;
a beam-forming network having input ports and output ports, receiving input signal streams at the input ports and outputting the one or more signals as shaped beams based on a set of composited transfer functions to the transmitting elements;
and a channel measurement unit configured to perform measurements of components of channel status information to generate a set of point-to-point transfer functions, each of the point-to-point transfer functions characterizing at least one propagation path from one of the transmitting elements to one of the receiving elements
and a channel measurement unit configured to perform measurements of components of channel status information and generate the set of composited transfer functions
wherein the composited transfer 
functions are point-to-multipoint transfer functions characterizing propagation paths between the input ports of the beam-forming network and one or more of the receiving elements (Examiner note: see earlier in the claim “a beam-forming network ... outputting ... to the transmitting elements” thus anticipating “from one of the transmitting elements”) 
generate the set of composited transfer functions by computing linear combinations of the point-to-point transfer functions, the composited transfer functions being point-to-multipoint transfer functions characterizing propagation paths from the input ports of the beam-forming network to one or more of the receiving elements.
and wherein each of the composited transfer functions is a linear combination of the point-to-point transfer functions wherein the composited transfer functions are point-to-multipoint transfer functions characterizing propagation paths between the input ports of the beam-forming network and one or more of the receiving elements


Claims 2, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 (respectively) of U.S. Patent No. 10,090,891 B2 (herein “’891”) in view of Stirling-Gallacher, (US 2013/0142270 A1, herein “Stirling”). 
Regarding claim 2 of the present Application, claim 1 of ‘891 does not recite the limitations of claim 2.
Stirling teaches wherein each of the receiving elements is identified by a user element identification index in the point-to-point transfer functions (Stirling fig. 1, para. [0060], each one N transmit antenna and a M receive antenna (forming a point-to-point path) is indexed in the channel transfer vector using subscript numbers) and the at least one receiver is identified by a user identification index (Stirling fig. 1, the receiver is identified by the second number value in the subindicies of each propagation path P).
Therefore, considering the limitations of claim 1 of ‘891 and the teachings of Stirling together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limitations of claim 1 of ‘891 to include the channel transfer vector analysis including indicies for denoting various antenna paths and propagation channels as disclosed in Stirling at least because doing so would improve the BER or PER performance of such a MIMO communications system (see Stirling para. [0010]).
Regarding claim 8 of the present Application, the limitations of claim 8 are disclosed by the limitations of claim 9 of ‘891, except for the “for the shaped beams” limitations.
Stirling teaches for the shaped beams (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width).
Therefore, considering the limitations of claim 1 of ‘891 and the teachings of Stirling together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limitations of claim 1 of ‘891 to include the antenna beam selection as disclosed in Stirling at least because doing so would improve the BER or PER performance of such a MIMO communications system (see Stirling para. [0010]).
Regarding claim 9 of the present Application, the limitations of claim 9 of the present application are disclosed by the limitations of claim 10 of ‘891 except for the “for the shaped beams,” limitations.
 Stirling teaches for the shaped beams (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width).
Therefore, considering the limitations of claim 1 of ‘891 and the teachings of Stirling together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limitations of claim 1 of ‘891 to include the antenna beam selection as disclosed in Stirling at least because doing so would improve the BER or PER performance of such a MIMO communications system (see Stirling para. [0010]).
Regarding claim 10 of the present Application, the limitations of claim 10 of the present application are disclosed by the limitations of claim 12 of ‘891 except for the “included in the shaped beams,” limitations.
 Stirling teaches included in the shaped beams (Stirling fig. 11, paras. [0079]-[0080] and [0042], performance restraints are made upon the combined beam pattern which can include the pattern shown with beams on opposing sides (orthogonal beams)).
Therefore, considering the limitations of claim 1 of ‘891 and the teachings of Stirling together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limitations of claim 1 of ‘891 to include the antenna beam selection as disclosed in Stirling at least because doing so would improve the BER or PER performance of such a MIMO communications system (see Stirling para. [0010]).
Claim 3, and claims 4-5 and 7 which depend therefrom are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 3 and 8 of U.S. Patent No. 10,090,891 B2 (herein “’891”) in view of Banerjee et al., (US 2005/0136943 A1, herein “Banerjee”).
Regarding claim 3, Claim 1 of ‘891 recites: “at least one active scattering platform located within the wireless propagation channels between the transmitter and the at least one receiver, the at least one active scattering platform being configured to receive and amplify the transmitted one or more signals and re-radiate the amplified received one or more signals toward the at least one receiver,” and therefore teaches “the at least one active scattering platform” as well, but does not recite “wherein a location of the is provided to the channel measurement unit.”
Banerjee teaches wherein a location of the is provided to the channel measurement unit (Banerjee para. [0022], location information of one or more transceivers is obtained and used to retrieve associated channel information from the channel information database (channel measurement unit)).
Therefore, considering the teachings of claim 1 of ‘891 and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communications system of claim 1 of ‘891 to include providing a location to a channel estimation unit as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Regarding claim 4 of the present Application, the limitations of claim 4 are anticipated by the limitations of claim 5 of ‘891.
Regarding claim 5 of the present Application, the limitations of claim 5 are anticipated by the limitations of claim 3 of ‘891.
Regarding claim 7 of the present Application, the limitations of claim 7 are anticipated by the limitations of claim 8 of ‘891.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 10, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher, (US 2013/0142270 A1, herein “Stirling”) in view of Banerjee et al., (US 2005/0136943 A1, herein “Banerjee”).
Regarding claim 1, Stirling teaches a communications system comprising (Stirling fig. 25, para. [0083], MIMO spatial multiplexing system): 
at least one receiver having a plurality of receiving elements (Stirling figs. 1, 2 and 25, paras. [0083] and [0067], receiver 120 with NA beam antennas); 
a transmitter comprising (Stirling fig. 1, para. [0058], wireless transmitter 110): 
a plurality of transmitting elements configured to transmit one or more signals (Stirling fig. 1, para. [0058], MIMO transmitter with N=2 transmit antennas) to the receiving elements of the at least one receiver (Stirling figs. 1 and 25, para. [0058], the MIMO system including a receiver with M=2 receive antennas) via a plurality of wireless propagation channels (Stirling fig. 25, paras. [0056], [0083], a scenario in the MIMO spatial (wireless) multiplexing system including no line of sight (NLOS) propagation paths (due to scatters) and direct line of sight (LOS) signal propagation paths); 
a beam-forming network having input ports and output ports (Stirling paras. [0020], [0022]-[0023] and [0058], the transmitter is a spatial diversity transmitter including an antenna beam selection control means to be able to control antenna switching to select a specific combination of fixed beam antennas for each array, where the antenna selection is for selecting a specific antenna beam combination (beam-forming) to maximize SINR for RF signals transmitted via the wireless signal propagation paths (output ports) and where the separate transmission paths (input ports) which is supplied from the output of spatial splitter 102 used for generating the corresponding RF signal of said baseband input signal comprised of a digital stream), receiving input signal streams at the input ports (Stirling para. [0058], spatial splitter 102 supplies an encoded channel signal (corresponding to an incoming digital data stream of a baseband input signal to be transmitted) that has been split, for generation on a respective transmission branch as an RF signal for transmission, to input ports of two distinct transmitter branches) and outputting the one or more signals as shaped beams (Stirling paras. [0020], [0021], the antenna to which a particular signal is input for transmission is controlled such that a specific antenna beam combination (shaped beams) results) based on a set of composited transfer functions to the transmitting elements (Stirling paras. [0066]-[0067], and [0075]-[0076], the adaptive antenna through which the signals are transmitted is applied on the transmitter side, the spatial diversity transmitter, where the antennas of the spatial diversity transmitter are combined selectively to result in a specific radiation pattern so as to maximize the SINR of the RF signals, and minimize the correlation coefficients of the channel transfer matrix, where equations 3b and 3c which disclose the channel transfer matrix in para. [0061] teach that the channel transfer matrix is comprised of L = M*N of channel transfer functions between the N transmit antenna elements of the transmitter and M receive antenna elements of the receiver, for a particular subcarrier k); and 
a channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128) configured to perform measurements of components of channel (Stirling para. [0068], [0085], channel measurements are made based on estimated values of the channel impulse responses for signal propagation paths) to generate a set of point-to-point transfer functions, each of the point-to-point transfer functions characterizing at least one propagation path from one of the transmitting elements to one of the receiving elements (Stirling para. [0068] channel impulse responses are determined for each propagation path Pi, where fig. 1 illustrates the propagation path to be between a transmit antenna and a receive antenna (point to point)) and generate the set of composited transfer functions by computing linear combinations of the point-to-point transfer functions (Stirling para. [0062], the received baseband signals are a linear combination of the transmitted signal sent over two different antennas and received over two different antennas, thus from four different point-to-point paths, as shown in fig. 1, and calculated according to the equation 3d), the composited transfer functions being point-to-multipoint transfer functions (Stirling paras. [0061]-[0062], equation 3d, channel transfer matrix comprised of channel transfer functions Hmn,k which are each comprised of a set of vectors defining the channel transfer characteristics between a particular transmit antenna n to each receive antenna m ϵ {1, ..., M} (thus n -> multiple m’s being point to multipoint channel transfer functions)) characterizing propagation paths from the input ports of the beam-forming network to one or more of the receiving elements (Stirling para. [0068], the selection of a specific combination of fixed beam antennas (i.e. picking the input port for the spatially split signal to which that signal will be further processed for transmission in a respective transmission signal chain), is based on estimated values of the channel impulse responses for the signal propagation paths Pi, as provided by a channel estimator, where fig. 1 illustrates the propagation paths are between the transmission antennas and the receiving antennas).
While Stirling teaches that the channel impulse responses are estimated, Stirling does not explicitly teach components of channel status information.
Banerjee teaches components of channel status information (Banerjee para. [0019] various techniques to determine channel information including using predetermine signal structures (components)).
Therefore, considering the teachings of Stirling and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system containing scaterers of Stirling to include the channel estimation as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Regarding claims 2 and 12, Stirling teaches wherein each of the receiving elements is identified by a user element identification index in the point-to-point transfer functions (Stirling fig. 1, para. [0060], each one N transmit antenna and a M receive antenna (forming a point-to-point path) is indexed in the channel transfer vector using subscript numbers) and the at least one receiver is identified by a user identification index (Stirling fig. 1, the receiver is identified by the second number value in the subindicies of each propagation path P).
Regarding claim 8, Stirling teaches wherein the channel measurement unit comprises an optimization unit to perform optimization for the shaped beams (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width) by updating complex weighting parameters of the composited transfer functions (Stirling paras. [0081], [0079], [0076], which para. [0074] in fig. 7a teaches has real and imaginary components (thus complex) efficient MIMO operation by minimizing correlation coefficients, and where para. [0075] teaches the relation between the correlation coefficients and the channel transfer matrix (thus “of the composited transfer functions”)).
Regarding claim 9, Stirling teaches wherein the optimization unit performs optimization for the shaped beams using beam shaping techniques under performance constraints associated with locations (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width/spread, where para. [0073] teaches the angular spread is dependent upon physical distance, which is determined by location) indexed by identification of the at least one receiver or by identification of each of the receiving elements (Stirling para. [0075], correlation coefficients are indexed by antenna number).
Regarding claim 10, Stirling teaches wherein the performance constraints comprise performance constraints on a set of orthogonal beams included in the shaped beams (Stirling fig. 11, paras. [0079]-[0080] and [0042], performance restraints are made upon the combined beam pattern which can include the pattern shown with beams on opposing sides (orthogonal beams)).
Regarding claim 11, Stirling teaches a method for wireless communications, comprising (Stirling para. [0027], method for wirelessly transmitting and receiving a modulated RF signal in a MIMO spatial multiplexing system): 
providing at least one receiver having a plurality of receiving elements (Stirling figs. 1, 2 and 25, paras. [0083] and [0067], receiver 120 with NA beam antennas); 
providing a transmitter including (Stirling fig. 1, para. [0058], wireless transmitter 110) a plurality of transmitting elements (Stirling fig. 1, para. [0058], MIMO transmitter with N=2 transmit antennas), a beam-forming network having input ports and output ports (Stirling paras. [0020], [0022]-[0023] and [0058], the transmitter is a spatial diversity transmitter including an antenna beam selection control means to be able to control antenna switching to select a specific combination of fixed beam antennas for each array, where the antenna selection is for selecting a specific antenna beam combination (beam-forming) to maximize SINR for RF signals transmitted via the wireless signal propagation paths (output ports) and where the separate transmission paths (input ports) which is supplied from the output of spatial splitter 102 used for generating the corresponding RF signal of said baseband input signal comprised of a digital stream), and a channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128);
receiving input signal streams at the input ports of the beam-forming network (Stirling para. [0058], spatial splitter 102 supplies an encoded channel signal (corresponding to an incoming digital data stream of a baseband input signal to be transmitted) that has been split, for generation on a respective transmission branch as an RF signal for transmission, to input ports of two distinct transmitter branches);
 outputting, from the output ports of the beam-forming network, one or more signals as shaped beams (Stirling paras. [0020], [0021], the antenna to which a particular signal is input for transmission is controlled such that a specific antenna beam combination (shaped beams) results) based on a set of composited transfer functions to the transmitting elements (Stirling paras. [0066]-[0067], and [0075]-[0076], the adaptive antenna through which the signals are transmitted is applied on the transmitter side, the spatial diversity transmitter, where the antennas of the spatial diversity transmitter are combined selectively to result in a specific radiation pattern so as to maximize the SINR of the RF signals, and minimize the correlation coefficients of the channel transfer matrix, where equations 3b and 3c which disclose the channel transfer matrix in para. [0061] teach that the channel transfer matrix is comprised of L = M*N of channel transfer functions between the N transmit antenna elements of the transmitter and M receive antenna elements of the receiver, for a particular subcarrier k); and 
performing, via the a channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128), measurements of components of channel (Stirling para. [0068], [0085], channel measurements are made based on estimated values of the channel impulse responses for signal propagation paths) to generate a set of point-to-point transfer functions, each of the point-to-point transfer functions characterizing at least one propagation path from one of the transmitting elements to one of the receiving elements (Stirling para. [0068] channel impulse responses are determined for each propagation path Pi, where fig. 1 illustrates the propagation path to be between a transmit antenna and a receive antenna (point to point));
generating, via the channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128), the set of composited transfer functions by computing linear combinations of the point-to-point transfer functions (Stirling para. [0062], the received baseband signals are a linear combination of the transmitted signal sent over two different antennas and received over two different antennas, thus from four different point-to-point paths, as shown in fig. 1, and calculated according to the equation 3d), the composited transfer functions being point-to-multipoint transfer functions (Stirling paras. [0061]-[0062], equation 3d, channel transfer matrix comprised of channel transfer functions Hmn,k which are each comprised of a set of vectors defining the channel transfer characteristics between a particular transmit antenna n to each receive antenna m ϵ {1, ..., M} (thus n -> multiple m’s being point to multipoint channel transfer functions)) characterizing propagation paths from the input ports of the beam-forming network to one or more of the receiving elements (Stirling para. [0068], the selection of a specific combination of fixed beam antennas (i.e. picking the input port for the spatially split signal to which that signal will be further processed for transmission in a respective transmission signal chain), is based on estimated values of the channel impulse responses for the signal propagation paths Pi, as provided by a channel estimator, where fig. 1 illustrates the propagation paths are between the transmission antennas and the receiving antennas); and
transmitting, using the transmitting elements, the shaped beams including the one or more signals (Stirling paras. [0020], [0021], the antenna to which a particular signal is input for transmission, and then transmitted, is controlled such that a specific antenna beam combination (shaped beams) results) to the receiving elements of the at least one receiver (Stirling figs. 1 and 25, para. [0058], the MIMO system including a receiver with M=2 receive antennas) via a plurality of wireless propagation channels (Stirling fig. 25, paras. [0056], [0083], a scenario in the MIMO spatial (wireless) multiplexing system including no line of sight (NLOS) propagation paths (due to scatters) and direct line of sight (LOS) signal propagation paths).
While Stirling teaches that the channel impulse responses are estimated, Stirling does not explicitly teach components of channel status information.
Banerjee teaches components of channel status information (Banerjee para. [0019] various techniques to determine channel information including using predetermine signal structures (components)).
Therefore, considering the teachings of Stirling and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scatterers of Stirling to include the channel estimation as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Regarding claim 17, Stirling teaches performing optimization for the shaped beams, via an optimization unit included in the channel measurement unit (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width),  by updating complex weighting parameters of the composited transfer functions (Stirling paras. [0081], [0079], [0076], which para. [0074] in fig. 7a teaches has real and imaginary components (thus complex) efficient MIMO operation by minimizing correlation coefficients, and where para. [0075] teaches the relation between the correlation coefficients and the channel transfer matrix (thus “of the composited transfer functions”)).
Regarding claim 18, Stirling teaches wherein the optimization unit performs optimization for the shaped beams using beam shaping techniques under performance constraints associated with locations (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width/spread, where para. [0073] teaches the angular spread is dependent upon physical distance, which is determined by location) indexed by identification of the at least one receiver or by identification of each of the receiving elements (Stirling para. [0075], correlation coefficients are indexed by antenna number).
Claims 3-5, 7, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Banerjee, as set forth above regarding claim 1 from which claim 3 depends, and regarding claim 11 from which claim 13 depends, further in view of Coon, (US 2012/0322362 A1, herein “Coon”).
Regarding claim 3, Stirling teaches at least one scattering platform located within the wireless propagation channels between the transmitter and the at least one receiver, the at least one scattering platform toward the at least one receiver (Stirling fig. 24, paras. [0077] and [0082], scatterer clusters 1 and 2 shown as positioned between the MIMO transceiver and MIMO receiver, and causing transmitting signals to be redirected towards the MIMO receiver according to a different propagation path).
While Stirling teaches scattering platforms, Stirling does not explicitly teach that they are active, being configured to receive and amplify the transmitted one or more signals and re-radiate the amplified received one or more signals.
Further, Stirling does not explicitly teach wherein a location of the at least one active scattering platform is provided to the channel measurement unit.
Banerjee teaches a location of the at least one is provided to the channel measurement unit (Banerjee para. [0022], location information of one or more transceivers is obtained and used to retrieve associated channel information from the channel information database (channel measurement unit)).
Coon teaches active, being configured to receive and amplify the transmitted one or more signals and re-radiate the amplified received one or more signals (Coon para. [0041], relay nodes receive a transmitted signal and forwards (re-radiate) it to either another relay node or to the destination node, where para. [0048] teaches that the relay node amplifies the received signal and transmits the amplified signal). Coon further teaches the at least one active scattering platform (Coon fig. 1, paras. [0037], and [0040]-[0041], multi-hop network where a source node transmits a signal and the relay nodes receive and forward the signal until it is received by the destination node).
Therefore, considering the teachings of Stirling and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system containing scaterers of Stirling to include providing a location to a channel estimation unit as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Further, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 4, Stirling teaches wherein the channel measurement unit groups all propagation paths from one of the transmitting elements to one of the receiving elements and generates a corresponding point-to-point transfer function (Stirling paras. [0059] and [0061]-[0064], M*N channel transfer functions, where N represents the number of transmit antennas (transmitting elements), where each column of the Hk channel transfer matrix represents the propagation path from one transmit antenna n, to respectively each receive antenna m=1 to m=M).
Regarding claim 5, Stirling teaches wherein the at least one scattering platform is stationary or relocatable or mobile (Stirling fig. 22, para. [0053], scattering objects shown in a fixed position in space).
While Stirling teaches the scattering platform, Stirling does not explicitly teach that it is “active.”
Coon teaches active (Coon fig. 1, paras. [0037], and [0040]-[0041], multi-hop network where a source node transmits a signal and the relay nodes receive and forward the signal until it is received by the destination node).
Therefore, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 7, Stirling does not explicitly teach the limitations of claim 7.
Coon teaches wherein the at least one active scattering platform has at least one of the group of variable amplification gain, shapeable receiving antenna gain, and shapeable transmitting antenna gain (Coon para. [0048], relay node receives a signal and amplifies it with a variable gain).
Therefore, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 13, Stirling teaches providing at least one scattering platform located within the wireless propagation channels between the transmitter and the at least one receiver, toward the at least one receiver, via the at least one scattering platform (Stirling fig. 24, paras. [0077] and [0082], scatterer clusters 1 and 2 shown as positioned between the MIMO transceiver and MIMO receiver, and causing transmitting signals to be redirected towards the MIMO receiver according to a different propagation path).
While Stirling teaches scattering platforms, Stirling does not explicitly teach that they are “active” or providing a location of the at least one to the channel measurement unit; receiving the transmitted one or more signals, via the at least one active scattering platform; amplifying the received one or more signals, via the at least one active scattering platform; and re-radiating the amplified one or more signals toward the at least one receiver, via the at least one active scattering platform.
Banerjee teaches providing a location of the at least one is provided to the channel measurement unit (Banerjee para. [0022], location information of one or more transceivers is obtained and used to retrieve associated channel information from the channel information database (channel measurement unit)).
Coon teaches active (Coon para. [0041], relay nodes receive a transmitted signal and forwards (re-radiate), thus active). 
Coon also teaches receiving the transmitted one or more signals, via the at least one active scattering platform (Coon para. [0041], relay nodes receive a transmitted signal);
 amplifying the received one or more signals, via the at least one active scattering platform (Coon para. [0048] the relay node amplifies the received signal and transmits the amplified signal); and
re-radiating the amplified one or more signals, via the at least one active scattering platform (Coon para. [0041], relay nodes receive a transmitted signal and forwards (re-radiate) it to either another relay node or to the destination node, where para. [0048] teaches that the relay node amplifies the received signal and transmits the amplified signal). 
Coon further teaches the at least one active scattering platform (Coon fig. 1, paras. [0037], and [0040]-[0041], multi-hop network where a source node transmits a signal and the relay nodes receive and forward the signal until it is received by the destination node).
Therefore, considering the teachings of Stirling and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scaterers of Stirling to include providing a location to a channel estimation unit as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Further, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 14, Stirling as modified by Banerjee above in claim 13, teaches the claimed “performing measurements of components of channel status information.” Stirling further teaches grouping all propagation paths from one of the transmitting elements to one of the receiving elements and generates a corresponding point-to-point transfer function (Stirling paras. [0059] and [0061]-[0064], M*N channel transfer functions, where N represents the number of transmit antennas (transmitting elements), where each column of the Hk channel transfer matrix represents the propagation path from one transmit antenna n, to respectively each receive antenna m=1 to m=M).
Regarding claim 15, Stirling teaches wherein providing the at least one scattering platform includes providing at least one stationary or relocatable or mobile scattering platform (Stirling fig. 22, para. [0053], scattering objects shown in a fixed position in space).
While Stirling teaches the scattering platform, Stirling does not explicitly teach that it is “active.”
Coon teaches active (Coon fig. 1, paras. [0037], and [0040]-[0041], multi-hop network where a source node transmits a signal and the relay nodes receive and forward the signal until it is received by the destination node).
Therefore, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 19, Stirling teaches a method for wireless communications, comprising (Stirling para. [0027], method for wirelessly transmitting and receiving a modulated RF signal in a MIMO spatial multiplexing system): 
providing a receiver comprising a plurality of receiving elements (Stirling figs. 1, 2 and 25, paras. [0083] and [0067], receiver 120 with NA beam antennas) and a channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128) and having an output port (Stirling fig. 1, as shown antennas connected to receive signal chain, the connection point being an output port); 
providing at least one transmitter having (Stirling fig. 1, para. [0058], wireless transmitter 110) a plurality of transmitting elements configured to transmit one or more signals to the receiving elements of the receiver via a plurality of propagation channels (Stirling fig. 1, para. [0058], MIMO transmitter with N=2 transmit antennas to transmit a signal to the receiver antennas of a receiver, where fig. 23 illustrates an example of the propagation channels);
providing at least one scattering platform located within the wireless propagation channels between the at least one transmitter and the receiver, the at least one scattering platform toward the at least one receiver (Stirling fig. 24, paras. [0077] and [0082], scatterer clusters 1 and 2 shown as positioned between the MIMO transceiver and MIMO receiver, and causing transmitting signals to be redirected towards the MIMO receiver according to a different propagation path)performing, via the a channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128), measurements of components of channel (Stirling para. [0068], [0085], channel measurements are made based on estimated values of the channel impulse responses for signal propagation paths) to generate a set of point-to-point transfer functions, each of the point-to-point transfer functions characterizing propagation paths from one of the transmitting elements to one of the receiving elements (Stirling para. [0068] channel impulse responses are determined for each propagation path Pi, where fig. 1 illustrates the propagation path to be between a transmit antenna and a receive antenna (point to point)); and
generating, via the channel measurement unit (Stirling para. [0059], channel estimation circuitry 124 and 128), a set of composited transfer functions by computing linear combinations of the point-to-point transfer functions (Stirling para. [0062], the received baseband signals are a linear combination of the transmitted signal sent over two different antennas and received over two different antennas, thus from four different point-to-point paths, as shown in fig. 1, and calculated according to the equation 3d), the composited transfer functions being multipoint-to-point transfer functions (Stirling paras. [0061]-[0062], equation 3d, channel transfer matrix comprised of channel transfer functions Hmn,k which are each comprised of a set of vectors defining the channel transfer characteristics between a particular transmit antenna n to each receive antenna m ϵ {1, ..., M} (thus n -> multiple m’s being multipoint to a particular n point channel transfer functions)) characterizing propagation paths from one or more of the transmitting elements to the output port of the receiver and representing shaped receiving beams for the receiving elements to receive the re-radiated one or more signals (Stirling para. [0068], the selection of a specific combination of fixed beam antennas realizing a particular receive beam configuration (shaped receiving beams), to receive a signal that will be further processed in a respective receive signal chain (output port of the receiver), is based on estimated values of the channel impulse responses for the signal propagation paths Pi, as provided by a channel estimator, where fig. 1 illustrates the propagation paths are between the transmission antennas and the receiving antennas including the non-line of sight signals (re-radiated one or more signals)).
While Stirling teaches that the channel impulse responses are estimated, Stirling does not explicitly teach components of channel status information.
Further, while Stirling teaches scattering platforms, Stirling does not explicitly teach that they are active, or being configured to receive and amplify the transmitted one or more signals and re-radiate the amplified one or more signals.
Banerjee teaches components of channel status information (Banerjee para. [0019] various techniques to determine channel information including using predetermine signal structures (components)).
Coon teaches active and being configured to receive and amplify the transmitted one or more signals and re-radiate the amplified one or more signals (Coon para. [0041], relay nodes receive a transmitted signal and forwards (re-radiate) it to either another relay node or to the destination node, where para. [0048] teaches that the relay node amplifies the received signal and transmits the amplified signal). 
Coon further teaches the at least one active scattering platform (Coon fig. 1, paras. [0037], and [0040]-[0041], multi-hop network where a source node transmits a signal and the relay nodes receive and forward the signal until it is received by the destination node).
Therefore, considering the teachings of Stirling and Banerjee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scatterers of Stirling to include the channel estimation as disclosed in Banerjee at least because doing so would improve performance by improving reception and transmission of signals propagating over the wireless channel (see Banerjee para. [0007]).
Further, considering the teachings of Stirling and Coon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MIMO system operations containing scaterers of Stirling to include amplification and retransmission functions as disclosed in Coon at least because doing so would provide the ability to avoid service outages while also optimizing a parameter of the wireless network (see Coon paras. [0024]-[0025]).
Regarding claim 20, Stirling teaches performing optimization of the shaped beams, via an optimization unit included in the channel measurement unit (Stirling paras. [0080]-[0081], antenna beam selection determined by matching (optimizing) the antenna beam characteristics to the expected signal angle and signal angular width),  by updating complex weighting parameters of the composited transfer functions (Stirling paras. [0081], [0079], [0076], which para. [0074] in fig. 7a teaches has real and imaginary components (thus complex) efficient MIMO operation by minimizing correlation coefficients, and where para. [0075] teaches the relation between the correlation coefficients and the channel transfer matrix (thus “of the composited transfer functions”)).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest cited art of record includes Stirling, Coon and Shafer et al., (US 2005/0253686 A1, herein “Shafer”). Stirling is directed towards dynamic beamforming in a MIMO spatial multiplexing system by optimizing a spatial correlation in consideration of propagation paths both in the line of sight and non-line of sight from scatterers, where the correlations are determined from channel transfer matrices. 
However, Stirling does not teach or suggest that the scatterers are active, and rather Stirling suggests that the scatterers are passive. While Coon is directed towards relays which correspond to the claimed “active scattering platform,” Coon does not provide teachings or otherwise suggest frequency slots at which the active scattering platform transmits/re-radiates signals.
Shafer discloses transponders that retransmit using different frequencies, however, Shafer does not explicitly disclose “the first transponder receiving the transmitted one or more signals at a first frequency slot, amplifying, filtering, frequency translating the received one or more signals before radiating the received one or more signals out at a second frequency slot, the second transponder receiving the radiated one or more signals at the second frequency slot, amplifying, filtering, frequency translating and power amplifying the received radiated one or more signals before re-radiating the power-amplified one or more signals out at the first frequency slot” where the transponders are also part of “at least one active scattering platform located within the wireless propagation channels between the transmitter and the at least one receiver,” as recited in claim 3 from which claim 6 depends on, and claim 13 from which claim 16 depends on.
Therefore, none of the cited art, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention teach or suggest the all of the limitations of claims 6 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656